Citation Nr: 1757199	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  11-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for breast cancer, to include as due to exposure to Agent Orange and/or as due to non-ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran had active duty service from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for breast cancer. The Veteran timely appealed that decision.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2011; a transcript of that hearing is associated with the claims file.

This case was previously remanded by the Board in August 2014 and February 2017, at which time it was remanded for additional development.


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran was diagnosed with, and treated for, breast cancer.

2.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam.

3.  The competent evidence does not demonstrate that the Veteran was exposed to Agent Orange or other herbicide agents, or ionizing radiation during his period of service.

4.  The Veteran's breast cancer is not etiologically related to service.  



CONCLUSION OF LAW

The criteria for service connection for breast cancer have not been met.  
38 U.S.C. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the Board's February 2017 remand, the AOJ was asked to complete any required development procedures of 38 C.F.R. § 3.311, including sending the Veteran's case to the Under Secretary of Health for a dose estimate and to the Under Secretary of Benefits for an appropriate medical opinion regarding any ionizing radiation exposure he had while serving aboard that vessel.  Upon further review, the Board finds that a remand is not warranted.  As discussed in detail below, the evidence does not demonstrate that the Veteran was exposed to ionizing radiation; as such, a dose estimate is not required. 

General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

Analysis for Service Connection for Breast Cancer

In July 2009, the Veteran was diagnosed with right breast cancer and underwent a right mastectomy and sentinel lymphadectomy.  As such, the Veteran has a current disability.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 
38 U.S.C. § 1116 or 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent..." 
38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii). 

The Board notes that breast cancer is not among the list of diseases presumed to be the result of herbicide exposure.  38 C.F.R. § 3.309(e).

Further, while the Veteran served in the Navy, during the Vietnam War era, the record does not show nor does the Veteran contend that he served in the Republic of Vietnam.  Instead the Veteran contends that his breast cancer is related to service based on the various theories that he outlined in his August 2011 VA Form 9 appeal. 

First, the Veteran argues that his breast cancer is due to his indirect exposure to Agent Orange while serving aboard the aircraft carrier USS Enterprise as an electronics technician where he worked with aircrafts that could have been contaminated with Agent Orange or other herbicides.  Second, the Veteran claims that the desalinated water that he drank from the Gulf of Tonkin contained toxins such as Agent Orange that studies have shown could not be removed by the desalinating process.  Third, the Veteran stated that there was a possibility that herbicidal airborne contaminants blew out to sea from the land and on to the flight deck of his carrier.  Fourth, the Veteran argues that, in cleaning the aircrafts, he was exposed to Trichloroethylene, which is a carcinogen. Finally, the Veteran asserts that he was exposed to radiation in service, and that such exposure could have caused his breast cancer. 

Upon review of the evidence of record, the Board finds that the Veteran was not exposed to herbicide agents during service, either directly or through contaminated water or other sources.  In a June 2017 response from the Joint Services Records Research Center (JSRRC), it was noted that the Veteran's ship (the USS Enterprise) was ordered to Yankee Station in the Gulf of Tonkin in February 1968 and departed in March 1968.  The history and deck logs from the USS Enterprise did not document that the ship docked, transited inland waterways, or that ship personnel set foot in the Republic of Vietnam.

The Veteran's military personnel file indicates he served aboard the USS Enterprise.  In order for the presumption of exposure to herbicides to apply, the Veteran must be shown to have served in an inland waterway of the Republic of Vietnam; mere service on a deep-water naval vessel in the waters offshore under 
38 C.F.R. § 3.307(a)(6)(iii) does not qualify.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  This distinction was established because aerial spraying of Agent Orange occurred within the land boundaries of Vietnam, thus affecting the inland waterways; Agent Orange was not sprayed on offshore waters, and thus, there is no presumption of exposure for service on the offshore open waters.  See VBA Manual M21-1, IV.ii.1.H.2.a.

While VA has identified certain bays and harbors that may qualify as inland waterways, there is no evidence that the USS Enterprise was stationed in any of these inland waterways, nor has the Veteran made any such allegation.  See e.g. Gray v. McDonald, 27 Vet. App. 313 (2015); Manual M21-1, Part IV, Subpart ii, Chapter 1 Section H.2.a.  Further, the ship is not listed as one of the vessels specifically recognized as having conducted operations in Vietnam.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated June 15, 2016.  Also, there is no evidence to suggest that an aircraft carrier such as the USS Enterprise would have been deployed in an inland waterway.  See June 2017 response from the JSRRC.  

For these reasons, absent evidence that the Veteran served on land in Vietnam or inland waterways, he cannot be presumed to have been exposed to Agent Orange or other herbicides.  38 C.F.R. § 3.307(a)(6)(iii).

Moreover, the Board notes that, eeffective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era.  In this case, however, there is no indication that the Veteran worked on C-123 aircraft and he specifically testified that he worked in electronics on the RA5C aircraft.  As such, since the record does not reflect that the Veteran "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft," presumptive exposure to herbicide agents is not for application.  See 38 C.F.R. 
§ 3.307(a)(6)(v).

With respect to the contention that, due to his close proximity to the Vietnam coast, the Veteran was exposed to Agent Orange through the air or through his drinking water in Vietnam, he is, in essence, attempting to expand the statutory presumption to waters offshore Vietnam.  This matter has been finally settled by Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97 (O.G.C. Prec.27-97).  Indeed, in upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the Federal Circuit essentially reaffirmed the VA's discretion to maintain a "bright line" rule against those claiming presumptive exposure to herbicides via runoff into the sea or spray drift in the air off the coast.

In sum, the Board finds that the Veteran was not exposed to herbicide agents directly or presumptively.

The Veteran has also maintained that his breast cancer may be due to cleaning aircrafts, where he was exposed to Trichloroethylene (TCE), which is a carcinogen.  VA obtained a medical opinion in June 2017 to address the Veteran's contentions.  The examiner reviewed the claims file and opined that the Veteran's breast cancer was less likely than not related to TCE exposure.  In support of this opinion, the examiner stated that TCE was widely used as a solvent and as a degreaser.  As such, it was plausible that the Veteran would have been exposed to TCE given his in-service duties.  However, the examiner indicated that, although TCE was considered to be a known carcinogen, there was no scientific evidence linking TCE to higher risk of breast cancer.  Instead, studies had linked chronic TCE exposure to possible higher risk of kidney cancer, leukemia and Non-Hodgkin Lymphoma.  As to the association of environmental chemicals in general to risk of breast cancer, organizations had analyzed available research but found no clear link between environmental exposures to chemicals and breast cancer.  Per the American Cancer Society, "This issue raises a great deal of public concern, but at this time research does not show a clear link between breast cancer risk and exposure to these substances (Chemicals in the environment)."

Next, the Board finds that the Veteran was not exposed to ionizing radiation.  A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty, participated in a radiation-risk activity.  The term 'radiation risk activity' has a specific meaning.  It means (1) onsite participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the postwar occupation of Hiroshima or Nagasaki, Japan during the period August 1945 to July 1946; (3) internment as a prisoner of war in Japan or service on active duty in Japan immediately following such internment immediately after World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of United States occupation forces in Hiroshima or Nagasaki during the period August 1945 to July 1946; (4) service in which the service member was, as part of his or her duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, under certain conditions; service before January 1, 1974, on Amchitka Island, Alaska, or during such period the veteran was exposed to ionizing radiation related to underground nuclear tests; or, (5) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under the Energy Employees Occupational Illness Compensation Program.  38 C.F.R. § 3.309(d)(3)(i)(D). 
The Veteran does not contend that he participated in any of the activities specified as radiation risk activities.  Moreover, the Veteran testified that he listed radiation as a possible theory of entitlement because the USS Enterprise was a nuclear aircraft carrier.  He specifically testified that he did not know whether he was exposed to radiation.  Service treatment records do not show that a DD Form 1141 Record of Occupational Exposure to Ionizing Radiation was created for the Veteran.  Accordingly, the Board finds that there is no competent evidence establishing that the Veteran was, in fact, exposed to ionizing radiation in service, and he does not allege, nor does the evidence reflect that he participated in a radiation risk activity as defined by 38 C.F.R. § 3.309(d).  Because there is no evidence to exposure to ionizing radiation while serving aboard that vessel, the Board reiterates that the specialized development procedures for a dose estimate and medical opinion under 38 C.F.R. § 3.311, are not applicable under the circumstances of this case.

Moreover, the VA examiner opined that the Veteran's breast cancer was less likely than not related to non-ionizing radiation.  In support of this opinion, the examiner stated that there had been a large number of studies looking at whether non-ionizing (electromagnetic) radiation was associated with causation or an increased risk of cancer.  To date, there was no convincing evidence that exposure to non-ionizing radiation is linked to an increased incidence of risk of any type of cancer, which would include male breast cancer.

The Board finds the June 2017 VA medical opinion to be highly probative.  The examiner reviewed the claims file, and provided opinions supported by well-reasoned rationales, to include a discussion of medical studies.   

The evidence also includes an undated letter from Dr. K. R.  In this correspondence, Dr. K. R. indicated that the Veteran's breast cancer was extremely rare, even among Vietnam veterans with known exposure to Agent Orange and other toxic substances.  For this reason, Dr. K. R. indicated that no scientists had been able to demonstrate a clear, statistically significant relationship between these exposures and male breast cancer.  That said, and particularly in light of the Veteran's negative genetic testing, which confirmed that the Veteran did not carry a predisposition for the development of breast cancer, Dr. K. R. opined that there was a greater than 50 percent possibility that this rare disease may be linked to his exposures while deployed in Vietnam.

The Board finds that this medical opinion from Dr. K. R. lacks probative value as there is no indicated that the Veteran was exposed to herbicides in service.  Additionally, Dr. K. R. did not provide a rationale as to why the Veteran's breast cancer was related to other toxic substances, such as TCE.  This is even more problematic since the June 2017 VA examiner indicated that there was no scientific evidence linking TCE to higher risk of breast cancer.  

The Board has also considered the Veteran's statements regarding his belief that his breast cancer is related to in-service herbicide exposure, other toxins, or radiation.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of breast cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Breast cancer is a complex disease process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's disease is a medical question involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds that the Veteran's breast cancer is not etiologically related to herbicide exposure, TCE, or non-ionizing radiation.  A preponderance of the evidence is against the claim for service connection for breast cancer and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for breast cancer, to include as due to exposure to Agent Orange and/or as due to non-ionizing radiation is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


